Case 2:18-bk-20151-ER       Doc 3433 Filed 10/22/19 Entered 10/22/19 08:35:51                  Desc
                              Main Document Page 1 of 2


   1   Giovanni Orantes, Esq. 190060
       Luis A. Solorzano, Esq. 310278
   2   THE ORANTES LAW FIRM, P.C.
       3435 Wilshire Blvd. – Suite 2920                           FILED & ENTERED
   3   Los Angeles, CA 90010
       Tel: 213-389-4362
   4   Fax: 877-789-5776                                                 OCT 22 2019
       go@gobklaw.com
   5
       Counsel for Movant                                           CLERK U.S. BANKRUPTCY COURT

   6   Seoul Medical Group Inc.                                     Central District of California
                                                                    BY gonzalez DEPUTY CLERK


   7
                                UNITED STATES BANKRUPTCY COURT
   8
                  CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
   9
  10   In re:                                        Lead Case No. 2:18-bk-20151-ER
  11                                                 Jointly Administered with:
       VERITY HEALTH SYSTEM OF
  12   CALIFORNIA, INC., et al.,
                                                     Case No.: 2:18-bk-20162-ER
             Debtor and Debtor-In-Possession.        Case No.: 2:18-bk-20163-ER
  13                                                 Case No.: 2:18-bk-20164-ER
       ___________________________________
                                                     Case No.: 2:18-bk-20165-ER
  14                                                 Case No.: 2:18-bk-20167-ER
       ☐ Affects All Debtors                         Case No.: 2:18-bk-20168-ER
  15                                                 Case No.: 2:18-bk-20169-ER
       ☒ Affects Verity Health System of
         California, Inc.                            Case No.: 2:18-bk-20171-ER
  16                                                 Case No.: 2:18-bk-20172-ER
       ☐ Affects O’Connor Hospital                   Case No.: 2:18-bk-20173-ER
  17   ☐ Affects Saint Louise Regional Hospital      Case No.: 2:18-bk-20175-ER
       ☐ Affects St. Francis Medical Center          Case No.: 2:18-bk-20176-ER
  18   ☒ Affects St. Vincent Medical Center          Case No.: 2:18-bk-20178-ER
       ☐ Affects Seton Medical Center                Case No.: 2:18-bk-20179-ER
  19   ☐ Affects O’Connor Hospital Foundation        Case No.: 2:18-bk-20180-ER
       ☐ Affects Saint Louise Regional Hospital      Case No.: 2:18-bk-20181-ER
  20     Foundation
       ☐ Affects St. Francis Medical Center of       Chapter 11 Cases
  21     Lynwood Foundation
       ☐ Affects St. Vincent Foundation              Hon. Judge Ernest M. Robles
  22   ☐ Affects St. Vincent Dialysis Center, Inc.
       ☐ Affects Seton Medical Center
         Foundation                                  ORDER APPROVING STIPULATION
  23                                                 CONTINUING HEARING ON AMENDED
       ☐ Affects Verity Business Services
  24   ☐ Affects Verity Medical Foundation           MOTION FOR SPECIFIED PERIOD TO
       ☐ Affects Verity Holdings, LLC                ASSUME OR REJECT EXECUTORY
  25   ☐ Affects De Paul Ventures, LLC               CONTRACT BETWEEN ST. VINCENT
       ☐ Affects De Paul Ventures - San Jose
         Dialysis, LLC                               MEDICAL CENTER AND SEOUL MEDICAL
  26                                                 GROUP, INC.
  27            Debtors and Debtors In Possession.
                                                     Continued Hearing:
  28                                                 Date: November 6, 2019
                                                     Time: 10:00 AM
  29                                                 Place: Crtrm. 1568
       ___________________________________
  30
Case 2:18-bk-20151-ER         Doc 3433 Filed 10/22/19 Entered 10/22/19 08:35:51            Desc
                                Main Document Page 2 of 2


   1          The Court, having read and considered the stipulation [Doc. No. 3420] (the “Stipulation”)

   2   continuing the hearing on the Amended Motion for Specified Period to Assume or Reject

   3   Executory Contract Between St. Vincent Medical Center And Seoul Medical Group, Inc. (Doc.
       No. 2579) (the “Motion”) and good and sufficient cause otherwise appearing,
   4
              IT IS HEREBY ORDERED THAT the Stipulation is APPROVED.
   5
              The hearing on the Motion shall be continued to November 6, 2019 at 10:00 a.m.
   6
       October 22, 2019 at 10:00 A.M. at the same time and place or ____________________ at
   7
       ________ __.M.
   8
                                                     ###
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24 Date: October 22, 2019
  25
  26
  27
  28
  29
  30
